 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   DR. GREENS, INC., a California                    Case No.: 11cv638-JAH (KSC)
     Corporation,
12
                                      Plaintiff,       ORDER GRANTING IN PART
13                                                     ATTORNEY GARY EASTMAN’S EX
     v.                                                PARTE APPLICATION (Doc. No.
14
                                                       368).
     SPECTRUM LABORATORIES, LLC, an
15
     Ohio limited liability company,
16                               Defendant.
17   SPECTRUM LABORATORIES, LLC, an
18   Ohio limited liability company,
19                         Counter-Plaintiff,
20   v.
21   DR. GREENS, INC., a California
     Corporation,
22
                         Counter-Defendant.
23
24   //
25
26   //
27
28   //

                                                   1
                                                                             11cv638-JAH (KSC)
 1         On January 21, 2020, Counter-Plaintiff Spectrum Laboratories, LLC, (“Spectrum”)
 2   filed a motion requesting the Court issue an Order to Show Cause against Counter-
 3   Defendants Dr. Greens, Inc., Matthew Robert Green (collectively, “Counter-Defendants”),
 4   and their trial counsel, Gary Eastman. Doc. No. 366. The motion was granted on January
 5   29, 2020. Doc. No. 367. The Parties were Ordered to appear before the Court on February
 6   7, 2020, and file a pleading addressing the assertions that the Parties violated the Court’s
 7   February 23, 2018, Order barring Dr. Greens and Matthew Green “from transferring any
 8   accounts held by Dr. Greens… [other than] routine business expenses that [Mr. Green] has
 9   been paying to keep [his] business going… until further Order of the Court.” Doc. Nos.
10   334, at 8-9; 367. Additionally, the Court Ordered Counter-Defendants and attorney Gary
11   Eastman, “their agents and assigns, [to] preserve all assets, excluding identified assets
12   needed for day to day operational expenses, in which [the Parties] hold an interest, directly
13   or indirectly, including but not limited to all personal investment accounts and personal
14   bank accounts, all business investment accounts, business bank accounts. . . until further
15   Order of this Court.” Doc. No. 367, at 2-3.
16         On January 30, 2020, counsel for attorney Gary Eastman filed an ex parte application
17   requesting the Court vacate the order to show cause and reinstate Spectrum’s motion for
18   briefing and hearing in due course. Doc. No. 368, at 5. Alternatively, the ex parte
19   application requests a modification of the hearing and briefing schedule set forth in the
20   Order to Show Cause in order to allow for attorney Gary Eastman and his new counsel
21   additional time, arguing that a failure to provide additional time would result in substantial
22   prejudice “if put to the task of mounting an expedited defense in a matter of days.” Id.
23   Specifically, the application asserts that “[they] cannot assimilate the facts; gather and
24   compile the relevant documents and evidence; complete its legal research; and draft a
25   meaningful and complete written opposition to either the Motion or the OSC” in the time
26   allotted by the Court. Id. at 3. As such, the application asserts that due process
27   considerations entitles Mr. Eastman adequate notice and a meaningful opportunity to
28   respond. Id. at 3 (citing Int’l Union v. Bagwell, 512 U.S. 821, 927 (1994)).

                                                   2
                                                                                    11cv638-JAH (KSC)
 1         Spectrum filed an opposition to the ex parte application on January 31, 2020. Doc.
 2   No. 369. Therein, Spectrum argues granting of the application would result in prejudice,
 3   as “Spectrum is very concerned about what could happen to the assets with another delay.”
 4   Id. at 4-5. Additionally, Spectrum asserts that attorney Gary Eastman will not be suffer any
 5   violations of his due process rights, since the Court is providing both adequate notice and
 6   an opportunity to be heard. Id. at 3. Spectrum also asserts that in anticipation of the
 7   February 7, 2020, hearing date, “counsel for Spectrum. . . have prioritized preparations for
 8   responding to briefing and the hearing, including booking nonrefundable flights and
 9   prepaid hotels, totaling over one thousand dollars. Any delays would prejudice Spectrum
10   and its counsel and cost significant money to Spectrum.” Id. at 5.
11         While all requisite due process considerations—specifically notice and an
12   opportunity to be heard—are satisfied by the current schedule set out in the Order to Show
13   Cause, after careful consideration of the Parties’ pleadings, the Court finds it appropriate
14   to alter the briefing schedule and reset the Order to Show Cause hearing. See United States
15   v. Ayres, 166 F.3d 991, 995 (9th Cir. 1999) (“[C]ivil contempt may be imposed in an
16   ordinary civil proceeding upon notice and an opportunity to be heard.). Despite attorney
17   Gary Eastman’s representations that that “Spectrum’s charges… are factually and legally
18   infirm[,]” the allegations are particularly troubling, therefore, the ex parte application by
19   attorney Gary Eastman is only GRANTED in part to allow the Parties additional time to
20   submit their responses to the allegations in Spectrum’s pleading and the Court’s Order.
21         Therefore, IT IS HEREBY ORDERED:
22         1.     The Order to Show Cause scheduled for February 7, 2020, at 11:30 am, and
23                related briefing schedule, is VACATED.
24         2.     Counter-Defendants and attorney Gary Eastman are to file a Response to the
25                Order to Show Cause by February 14, 2020.
26         3.     If Spectrum wishes to reply to the Response, they must do so by February
27                18, 2020.
28

                                                   3
                                                                                  11cv638-JAH (KSC)
 1       4.   The Order to Show Cause hearing is rescheduled for February 20, 2020, at
 2            10:30 a.m.
 3       5.   The Court’s Order to Show Cause, (doc. no. 367), shall, in all other respects,
 4            remain the same, specifically including the order to preserve all assets.
 5       IT IS SO ORDERED.
 6
 7
 8   DATED:   January 31, 2020

 9
10                                             _________________________________
11                                             JOHN A. HOUSTON
                                               United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
                                                                              11cv638-JAH (KSC)
